            Case 4:20-cv-04863-KAW Document 1 Filed 07/20/20 Page 1 of 7



 1   JON D. FELDHAMMER (SBN 255031)
     jon.feldhammer@bakerbotts.com
 2   BENJAMIN C. KOODRICH (SBN 262521)
     benjamin.koodrich@bakerbotts.com
 3   BAKER BOTTS L.L.P.
     101 California Street, Suite 3600
 4   San Francisco, CA 94111
     Telephone: (415) 291-6200
 5   Fax: (415) 291-6300
 6   Attorneys for Plaintiffs
     RAYMOND GALLIANI and SHARON
 7   GALLIANI
 8

 9                                    UNITED STATES DISTRICT COURT
10                                NORTHERN DISTRICT OF CALIFORNIA
11

12   RAYMOND GALLIANI and SHARON                            Case No.:
     GALLIANI,
13                                                          COMPLAINT FOR DECLARATORY
                        Plaintiffs,                         AND INJUNCTIVE RELIEF
14
                v.
15
     INTERNAL REVENUE SERVICE,
16
                        Defendant.
17

18

19                                             INTRODUCTION

20              1.   Plaintiffs Raymond Galliani and Sharon Galliani bring this action under the Freedom

21   of Information Act, 5 U.S.C. § 552, seeking that the Court enjoin the Internal Revenue Service from

22   withholding records requested by Plaintiffs and order the production of records improperly withheld

23   from Plaintiffs.

24                                                 PARTIES

25              2.   Plaintiff Raymond Galliani resides in Moraga, California.

26              3.   Plaintiff Sharon Galliani resides in Moraga, California.

27              4.   Defendant Internal Revenue Service is an agency of the Government of the United

28   States for purposes of 5 U.S.C. § 552(f)(1) and is subject to the Freedom of Information Act.


     COMPLAINT
     51979634
            Case 4:20-cv-04863-KAW Document 1 Filed 07/20/20 Page 2 of 7



 1                                                  JURISDICTION
 2              5.       This Court has jurisdiction over this action under 5 U.S.C. § 552(a)(4)(B).
 3                                                       VENUE
 4              6.       Venue is proper in this Court under 5 U.S.C. § 552(a)(4)(B) because Plaintiffs reside
 5   in this district.
 6                                        INTRADISTRICT ASSIGNMENT
 7              7.       Under Civil L.R. 3-2(c), this action should be assigned to the San Francisco Division
 8   or the Oakland Division because a substantial part of the events or omissions which give rise to this
 9   action occurred in Contra Costa County.
10                                             STATEMENT OF FACTS
11              8.       On June 12, 2020, Plaintiffs made a request to the Internal Revenue Service for
12   certain records under the Freedom of Information Act, a copy of which is attached hereto as Exhibit
13   A.
14              9.       Plaintiffs’ request was received by the Internal Revenue Service on June 12, 2020.
15              10.      Plaintiffs have not received any of the requested records to date.
16              11.      Plaintiffs have not received the notification that the Internal Revenue Service is
17   required to send to them within the 20-day period provided in 5 U.S.C. § 552(a)(6)(A)(i) to notify
18   Plaintiffs of any determination that the Internal Revenue Service has made whether to comply with
19   Plaintiff’s request.
20              12.      Plaintiffs have not received any request to toll the statute of limitations under 5
21   U.S.C. § 552(a)(6)(A).
22              13.      Plaintiffs have not received any written notice to extend the 20-day period under 5
23   U.S.C. § 552(a)(6)(B).
24              14.      To date Plaintiffs have not received any other response to their request from the
25   Internal Revenue Service.
26                                               CLAIM FOR RELIEF
27                                           Under 5 U.S.C. § 552(a)(4)(B)
28              15.      Plaintiffs incorporate by reference each of the foregoing paragraphs as if fully set

                                                            2
     COMPLAINT
     51979634
            Case 4:20-cv-04863-KAW Document 1 Filed 07/20/20 Page 3 of 7



 1   forth herein.
 2              16.   Plaintiffs have requested records that the Internal Revenue Service is required to
 3   make available to Plaintiffs under the Freedom of Information Act.
 4              17.   The Internal Revenue Service has not made any of the requested records available to
 5   Plaintiffs.
 6              18.   The Internal Revenue Service has failed to comply with the applicable time limit
 7   provisions of 5 U.S.C. § 552(a)(6), and Plaintiffs are thus deemed to have exhausted their
 8   administrative remedies with respect to their request as provided in 5 U.S.C. § 552(a)(6)(C)(i).
 9              19.   Plaintiffs seek an order under 5 U.S.C. § 552(a)(4)(B) enjoining the Internal Revenue
10   Service from withholding the requested records and that the Court order the production of the
11   requested records improperly withheld from Plaintiffs.
12                                          DEMAND FOR RELIEF
13              WHEREFORE, Plaintiffs ask that the Court:
14              a.    Declare that the Internal Revenue Service’s failure to comply with Plaintiffs’ request
15   is unlawful;
16              b.    Enjoin the Internal Revenue Service from withholding the requested records;
17              c.    Order the Internal Revenue Service to produce the requested records;
18              d.    Award Plaintiffs attorney fees and other litigation costs, including under 5 U.S.C. §
19   552(a)(4)(E); and
20              e.    Grant any other relief that the Court deems just and proper.
21   Dated: July 20, 2020                           BAKER BOTTS L.L.P.
22

23                                                  By: /s/ Benjamin C. Koodrich
                                                        JON D. FELDHAMMER
24                                                      BENJAMIN C. KOODRICH
25                                                       Attorneys for Plaintiffs
                                                         RAYMOND GALLIANI and SHARON
26                                                       GALLIANI
27

28

                                                        3
     COMPLAINT
     51979634
Case 4:20-cv-04863-KAW Document 1 Filed 07/20/20 Page 4 of 7




                  EXHIBIT A
       Case 4:20-cv-04863-KAW Document 1 Filed 07/20/20 Page 5 of 7
                                                     101 CALIFORNIA ST.          AUSTIN          LONDON
                                                     SUITE 3600                  BEIJING         MOSCOW
                                                     SAN FRANCISCO, CALIFORNIA   BRUSSELS        NEW YORK
                                                     94111                       DALLAS          PALO ALTO
                                                                                 DUBAI           RIYADH
                                                     TEL +1.415.291.6200         HONG KONG       SAN FRANCISCO
                                                     FAX +1.415.291.6300         HOUSTON         WASHINGTON
                                                     BakerBotts.com



June 12, 2020

VIA FACSIMILE (877-891-6035)                                                     Jon Feldhammer
                                                                                 TEL: 4152916212
                                                                                 FAX: 4152916312
Internal Revenue Service                                                         jon.feldhammer@bakerbotts.com
Central Processing Unit
Stop 93A
Post Office Box 621506
Atlanta, GA 30362

           Re:   Taxpayers:     Raymond A. Galliani and Sharon F. Galliani
                 SSNs:
                 Disclosure of Information (FOIA) Request

Dear Sir or Madam:

        I am attorney-in-fact for the above-referenced Taxpayers, and I represent them in the matter
of their federal income taxes, as well as civil penalties, for the tax periods at issue in this request.
The power of attorneys (Forms 2848) authorizing me to represent the Taxpayers are enclosed for
your files.

        The Taxpayers are or have been under examination for the tax periods ending December
31, 1997, to December 31, 2016, including the following matters: (1) examination of gross income
for the tax years 2008 to 2016; (2) penalty under I.R.C. § 6058D with respect to Form 8938,
Statement of Specified Foreign Financial Assets, for the tax years 2011 to 2016; (3) Report of
Foreign Bank and Financial Accounts (FBAR) for the years 2011 to 2016; (4) penalty under I.R.C.
§ 6677 with respect to the “Galliani 1999 Insurance Trust” for the tax years 1997 to 2016; (5)
penalty under I.R.C. § 6038(b) with respect to Titan Holdings Ltd. for the tax years 1997 to 2016;
and (6) penalty under I.R.C. § 6038(b) with respect to Saturn One Limited for the tax years 1997
to 2016. Revenue agent Ryan Scott, ID number 13-33042 and telephone number (415) 837-6635,
has been involved in the examination of at least some of these matters.

        I accordingly request, pursuant to the Freedom of Information Act (5 U.S.C. § 552) and
I.R.C. § 6103(e), that the following information and documentation be provided to me:

       1.       Complete copies of the 1997 to 2018 income tax returns as filed by the Taxpayers,
including all schedules, together with all “return information” associated therewith by the IRS (as
defined by I.R.C. § 6103(b)(2)).

        2.      Complete copies of the FBARS for 2011 to 2016, including all information
associated therewith by the IRS. This request includes all documents included in any “FBAR case
file” as that term is used in Internal Revenue Manual Part 4.26.17.2.4 (12-11-2019) relating to
either Taxpayer for those years.


49709174
          Case 4:20-cv-04863-KAW Document 1 Filed 07/20/20 Page 6 of 7




                                                             -2-                                        June 12, 2020



        3.     Complete copies of Form 3520, 3520-A, 5471, 5472, and any other international
information returns for 1997 to 2018, including all information associated therewith by the IRS.
This request includes all documents included in any “examination file” as that term is used in the
Internal Revenue Service’s Freedom of Information Act (FOIA) Guidelines, 1 also known as an
administrative file, relating to each such information return.

        4.     The requests made in paragraphs 1 to 3 above include complete copies of all
intraagency (IRS) reports, schedules, workpapers, memoranda, notes, activity logs, emails,
correspondence, and all other documents, contained in the administrative files or in any other file
maintained by the IRS in either paper or electronically-stored information (ESI) regarding the
Taxpayers for the subject tax periods.

       4.      The requests made in paragraphs 1 to 3 above also include all unredacted reports
and other writings (including notes) by any IRS agent, officer, examiner, group manager, or
reviewer who handled the case, that discuss and/or contain such person’s mental impressions,
opinions, or conclusions.

        5.       The requests made in paragraphs 1 to 3 above also include copies of written
transcript(s) or notes of any interview(s) conducted by IRS agents with one or both Taxpayers, and
also includes copies of all other witness statements taken by IRS agents in the examination of the
Taxpayers for the subject tax periods. This request includes all records of third-party contacts
maintained by the IRS for the subject tax periods.

       6.      The requests made in paragraphs 1 to 3 above also include copies of written
correspondence, including emails, letters, and facsimiles, between the IRS and every person other
than one of the Taxpayers.

        Please forward the requested documentation and information to me within 20 days after
the receipt of this letter as required by Treasury Regulation § 601.702(c)(9)(ii). I do not wish to
inspect the documents first.

       We will pay for any proper fees associated with searching for, reviewing, and copying
records, which the above-cited FOIA authorities may require of a requester with a material interest.

       I declare under penalty of perjury of the laws of the United States of America that I am Jon
D. Feldhammer. Executed on June 12, 2020.




1
    See https://www.irs.gov/privacy-disclosure/freedom-of-information-act-foia-guidelines (as of June 11, 2020).
49709174
       Case 4:20-cv-04863-KAW Document 1 Filed 07/20/20 Page 7 of 7




                                                    -3-                        June 12, 2020



           Thank you for your prompt attention and response to this request.

                                                Respectfully,



                                                Jon Feldhammer

JF
Enclosures




49709174
